By the Court.
The plaintiff against whom an answer “ demanding affirmative relief ” is filed, is “ a defendant to a cross-petition,” and section 5097, Revised Statutes, gives him until “the third Saturday after the cross-petition is filed” to plead to it. A judgment taken by such defendant before said third Saturday without the knowledge of the plaintiff, is obtained by “irregularity,” and should be set aside by a proceeding under chapter six, division four, of title one, Revised Statutes.

Judgment affirmed.